Case 5:18-mj-O0600-BMJ Document 1 Filed 11/19/18 Page 1 of 40

ul
AO 106 (Rev. 04/010) Application for Search Warrant AUTHORIZED AND APPROVED/DATE: 14 [

UNITED STATES DISTRICT COURT

for the
WESTERN DISTRICT OF

 

In the Matter of the Search of
(Briefly describe the property to be search

 

Or identify the person by name and address)

The Platinum Express Devices

Currently held in the Evidence Room of the
FBI Headquarters located at

3301 West Memorial Road

Oklahoma City, OK 73134

Case No: my-/6- Goo- gant

Nee ee

APPLICATION FOR SEARCH WARRANT
I, a federal law enforcement officer or attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following Property (identify the person or describe property to
be searched and give its location):

See Attachment A (attached and incorporated by reference)

Located in the Western District of Oklahoma, there is now concealed (identify the person or describe the property to be
seized): ‘

See Attachment B (attached and incorporated by reference)

The basis for the search under Fed. R. Crim.P.41(c) is(check one or more):

evidence of the crime;
contraband, fruits of crime, or other items illegally possessed;
| property designed for use, intended for use, or used in committing a crime;
(]  aperson to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:
Code Section Offense Description
18 U.S.C. § 1343 Wire fraud
18 U.S.C. § 1028A Aggravated identity theft

The application is based on these facts:

See attached Affidavit of Special Agent David Cole, Federal Bureau of Investigation , which is incorporated by
reference herein.

Continued on the attached sheet(s).
L] Delayed notice of [No. of Days] days (give exact ending date if more than 30 days) is requested under 18

U.S.C. § 3103a, the basis of which is set forth on the attached OC) ae

Applicant's signature
DAVID COLE
Special Agent
Federal Bureau of Investigation
Case 5:18-mj-O0600-BMJ Document 1 Filed 11/19/18 Page 2 of 40

Sworn to before me and signed in my presence.

Date: AN JNA TAG

City and State: Oklahoma City, Oklahoma

CTRL m AWK
Sc)

Judge's signature

Bernard M. Jones, U.S. Magistrate Judge
Printed name and title
Case 5:18-mj-O0600-BMJ Document 1 Filed 11/19/18 Page 3 of 40

ATTACHMENT A
PROPERTY TO BE SEARCHED
The property to be searched is the Platinum Express Devices, which are forensic images

of the devices identified in the chart below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

alevice Custodian/Location Device Description
Number | —OOO
Dell desktop S/N:3HZYPLI1 Seagate HDD
On Pusher S/N:5 VP4JYEB
002 Push HP 2000 notebook S/N:5LG3172JLJ HGST HDD
usier S/N:130323TE8517490PGUUL
HP laptop S/N:5CG33461M6 HGST HDD
003 Lobby S/N:130707TM8414ZGODGAMS
Le Toshiba satellite S/N:5C149429Q Toshiba HDD
004 Charlotte Howard S/N:32MHSZBHS
Te Gateway desktop S/N:DTGEPAA003320045C23000
005 Mechanic Office Seagate S/N: W2ATMDGQ
006 Justin Foust Gateway desktop S/N:DTGELAA001342073913000
Seagate HDD S/N:W2AYR3P7
007 Sh L Toshiba satellite S/N:1C198514K Toshiba HDD
anon Mucas S/N:Y ILLS7UXSN19ECA
008 D L HP pavilion S/N:MXU2240D91 Hitachi HDD
aes S./n:JP2940N0282KZV
HP desktop S/N:MXX2390VS6 Seagate HDD
009 Don Green S/N-6VPKTOAX
010 Ryan Morean HP 2000 laptop S/N:5CG349422H HGST HDD
y © S/N:131122TM84133THN731H
O11 Justin Foust — HP laptop S/N:5CB2164Z3P Seagate HDD
Personal S/N:S2WGCFS9
Dell Inspiron 560 ST:432ZDKQ1 Seagate HDD
012 Ryan Morgan S/N-9VPCRNMV
013 Don Green Seagate backup external HDD S/N: NASJMNW3

 

The Platinum Express Devices are currently located in the evidence room at the FBI
Headquarters in Oklahoma City, located at 3301 West Memorial Road, Oklahoma City,
Oklahoma 73134.

This warrant authorizes the forensic examination of the Platinum Express Devices for the

purpose of identifying the electronically stored information described in Attachment B.

20
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 4 of 40

ATTACHMENT B

l. All records contained on the Platinum Express Devices, described in Attachment
A, that relate to violations of 18 U.S.C. § 1343 and 18 U.S.C. § 1028A by Platinum Express and
Platinum Express employees and occurring after August 1, 2012, including:

a. Records and information relating to Platinum Express’s use of Oildex;

b. Records and information relating to Platinum Express invoices issued to COI and
Chesapeake Energy;

c. Records and information relating to payments made by COI and Chesapeake
Energy to Platinum Express;

d. Records and information relating to services performed by Platinum Express for
COI and Chesapeake Energy;

e. Records and information relating to Platinum Express payroll;

f. Records and information related to the authorized or unauthorized use of Platinum
Express credit cards;

g. Records and information relating to the purported break-in of the Platinum
Express office on or about September 17, 2017; and

h. Records and information relating to Platinum Express surveillance cameras.

Le Evidence of user attribution showing who used or owned the Platinum Express
Device at the time the things described in this warrant were created, edited, or deleted, such as
logs, phonebooks, saved usernames and passwords, documents, and browsing history.

os Records evidencing the use of the Internet to communicate with Oildex,
including:

a. records of Internet Protocol addresses used; and

21
Case 5:18-mj-O0600-BMJ Document 1 Filed 11/19/18 Page 5 of 40

b. records of Internet activity, including firewall logs, caches, browser history and

cookies, “bookmarked” or “favorite” web pages, search terms that the user

entered into any Internet search engine, and records of user-typed web addresses.

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.

22

C7
Case 5:18-mj-O0600-BMJ Document 1 Filed 11/19/18 Page 6 of 40

THE UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE SEARCH OF
THE PLATINUM EXPRESS DEVICES
CURRENTLY HELD IN THE EVIDENCE
ROOM OF THE FBI HEAQUARTERS
LOCATED AT 3301 WEST MEMORIAL
ROAD, OKLAHOMA CITY, OK 73134

SW No.

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
FOR A WARRANT TO SEARCH AND SEIZE

I, David Cole, a Special Agent with the Federal Bureau of Investigation (FBI), being duly

sworn, depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. This affidavit is made in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property—
electronic devices and digital storage media—which is currently in law enforcement possession,
and the extraction from that property of electronically stored information described in
Attachment B. In particular, the requested warrant would authorize the United States to search
all computers, computer images, hard drives, and other digital media storage devices imaged or
copied by Avansic from Platinum Express, LLC (“Platinum Express”) or Platinum Express
employees on or about September 17, 2014 (hereinafter the “Platinum Express Devices”), for
instrumentalities, fruits, and evidence of violations of 18 U.S.C. § 1343 (wire fraud) and 18
U.S.C. § 1028A (aggravated identity theft), as more fully described in Attachment B.

2. I am a Special Agent with the FBI and have been since July 2014. I am currently

assigned to the Headquarters Office of the FBI in Oklahoma City, Oklahoma. I have a Bachelor
1
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 7 of 40

of Arts degree in Business Administration with a concentration in Accounting and a Masters of
Business Administration (“MBA”) degree. I am also a licensed Certified Public Accountant
(“CPA”). I am currently assigned to the FBI’s Oklahoma City Division on Squad 7, which
investigates complex financial crimes, health care fraud, and public corruption. I have received
training and instruction in contract fraud, wire fraud, corporate and securities fraud, mortgage
fraud, financial institution fraud, healthcare fraud, and money laundering. In addition, I have
received training in computer forensics and electronic mail (“e-mail”) analysis. In the course of
conducting or participating in criminal investigations, I have been involved in interviewing and
debriefing witnesses; analyzing bank records and other financial documents; and collecting and
analyzing evidence. I have had the opportunity to participate in various investigations relating to
wire fraud under 18 U.S.C. § 1343.

3. As a Special Agent, I am authorized to investigate violations of the laws of the
United States and to execute warrants issued under the authority of the United States.

4, The facts contained in this affidavit come from my personal knowledge and
observation, my training and experience, conversations with other law enforcement officers and
witnesses, and review of documents and records. This affidavit is intended to show only that
there is sufficient probable cause for the requested warrant. It does not set forth all of my
knowledge, or the knowledge of others, about this matter.

IDENTIFICATION OF THE DEVICES TO BE EXAMINED
3. The property to be searched is the Platinum Express Devices, which are forensic

images of the devices identified in the chart below:
Case 5:18-mj-O0600-BMJ Document 1 Filed 11/19/18 Page 8 of 40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Device Custodian/Location Device Description
Number
Dell desktop S/N:3HZYPL1 Seagate HDD
001 Pusher S/N:5VP4JYEB
002 Push HP 2000 notebook S/N:5LG3172JLJ HGST HDD
usher S/N:130323TE8517490PGUUL
HP laptop S/N:5CG33461M6 HGST HDD
003 Lobby S/N:130707TM8414ZG0DGAMS
Toshiba satellite S/N:5C149429Q Toshiba HDD
004 Charlotte Howard S/N:32MHSZBHS
. Gateway desktop S/N:DTGEPAA003320045C23000
005 Mechanic Office Seagate S/N:W2ATMDGQ
006 Justin Foust Gateway desktop S/N:DTGELAA001 342073913000
Seagate HDD S/N: W2A YR3P7
007 Sharon Lucas Toshiba satellite S/N:1C198514K Toshiba HDD
S/N: Y1LLS7UXSNI9ECA
008 Danny Lucas HP pavilion S/N:MXU2240D91 Hitachi HDD
y S./n:JP294ON0282KZV
HP desktop S/N:MXX2390VS6 Seagate HDD
009 Don Green S/N-6VPKTOAX
010 Ryan Morean HP 2000 laptop S/N:5CG349422H HGST HDD
¥ 6 S/N:131122TM84133THN731H
O11 Justin Foust — HP laptop S/N:5CB2164Z3P Seagate HDD
Personal S/N:S2WGCFS9
Dell Inspiron 560 ST:432ZDKQ1 Seagate HDD
012 Ryan Morgan S/N-OVPCRNMV
013 Don Green Seagate backup external HDD S/N: NASJMNW3

 

 

The Platinum Express Devices are currently located in the evidence room at the FBI’s
Headquarters in Oklahoma City, located at 3301 West Memorial Road, Oklahoma City,
Oklahoma 73134.
SUMMARY OF THE SCHEME AND PROBABLE CAUSE

6. From about April 2002 until about September 2011, Justin Foust (“Foust”)
worked as a Production Foreman for Chesapeake Operating, Inc. (“COI”), a wholly-owned
subsidiary of Chesapeake Energy Corporation (“Chesapeake Energy’). COI operated oil and
gas wells in which Chesapeake Energy owned a working interest and used third-party vendors to

perform work at its well sites. As a Production Foreman, Foust was privy to COI’s procedures

3
Case 5:18-mj-O0600-BMJ Document 1 Filed 11/19/18 Page 9 of 40

for processing vendor invoices for payment. For example, Foust knew that all invoices
submitted by a vendor to COI that contained the signature and unique identification number of
an authorized COI employee would be paid without further review. Foust also knew that
invoices under $5,000 only required the approval of a COI Production Foreman before COI’s
accounting department paid the invoice.

7. In about July 2011, Foust acquired two water hauling trucks and, along with his
wife Crystal Foust, formed Platinum Express, which operated out of Canute, Oklahoma.

8. In about September 2011, Foust resigned from COI on good terms.

9. In about October 2011, Platinum Express sought and obtained approval to become
aCOl vendor. Thereafter, COI contracted with Platinum Express primarily to haul salt water
(the byproduct of the oil and gas extraction process) from COI’s well sites to salt water disposal
facilities in western Oklahoma.

10. COlused Oildex, a software company headquartered in Denver, Colorado, to
process invoices submitted by third-party vendors for work performed at its oil and gas wells.
From at least December 2012 until at least January 2015, Platinum Express used the Internet to
electronically submit invoices to COI via Oildex. Only Foust, Mae Foust (Foust’s late mother),
Katrina Morgan (Foust’s sister), and Joe Ray had user IDs and passwords to upload invoices to
Oildex on behalf of Platinum Express.

11. In order to upload an invoice via Oildex, an individual must log into the software
via the Internet and upload portable document format (“PDF”) images of an Oildex coversheet,
as well as the relevant invoices and work tickets. The invoices listed the services performed by
Platinum Express, the price charged, and included the signature and employee identification

number of the COI employee who purportedly authorized payment to Platinum Express.

4
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 10 of 40

12. In about August 2014, Colt Carpenter (“Carpenter”), COI’s Production
Superintendent in Elk City, Oklahoma, conducted a well review and noticed unusually high
repair and maintenance expenses at low-producing well sites. Carpenter reviewed the expenses
billed to those wells, and he discovered that Platinum Express had submitted invoices to COI for
services Platinum Express did not perform for COI. For example, COI had paid Platinum
Express for cleaning cattle guards, blading lease roads, steam cleaning, dirt berm work, plating
trucks, repairing fence, supplying sand separators, and other services that COI did not ask
Platinum Express to perform. In some instances, Carpenter discovered that Platinum Express
had submitted invoices to CO] at exorbitant prices that exceeded Platinum Express’s contractual
or standard rate.

13. In September 2014, CO] investigators interviewed Foust. He admitted that
Platinum Express had submitted false invoices via Oildex to CO] for services Platinum Express
had not provided, such as cleaning cattle guards, steam cleaning, and blading lease roads. Foust
denied any knowledge of who had submitted the false invoices to COI.

14. In total, CO] claims that Platinum Express submitted more than 1,200 false
invoices for payment, totaling more than $4,000,000. Each of the false invoices purportedly
contained the signature of an authorized COI foreman, along with the foreman’s unique
employee identification number.

15. All payments made on the fraudulent invoices were deposited into Platinum
Express’s corporate bank account at Interbank (Account No. xxx6224). Justin Foust and Crystal
Foust are the only owners of that account, although Danny Lucas, a former Platinum Express
employee, had authority to sign checks on the account.

16. Pursuant to COI’s Master Service Agreement (“MSA”) with Platinum Express,

5
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 11 of 40

COI “may, following written notice to Contractor or such subcontractor, examine accounts,
invoices, tickets and other documents exclusively related to services performed” for COI.

17. On September 8, 2014, pursuant to the MSA, COI provided written notice to
Platinum Express of its intent to examine the company’s records related to services performed
for COI. As part of COI’s inspection of the company’s records, Foust agreed to allow COI’s
security team to visit Platinum Express’s offices to review surveillance footage and to image the
company’s computers and electronic storage devices.

18. On September 10, 2014, COI provided written notice to Foust that the company
intended “to obtain a number of documents and electronic information stored on [Platinum
Express’s] computers and computer storage media.” COI advised Foust and Platinum Express
“not to destroy, conceal or alter any paper records, electronic files or other data generated by or
stored on any computer or computer system (e.g., hard drives, floppy disks, backup drives, Zip
drives, CD’s, DVD’s, etc.) or any other electronic data such as voicemail, that pertains in any
way to services rendered, materials supplied, or any invoices submitted to Chesapeake by
Platinum Express, LLC.”

19. | COl informed Foust that its security team would visit Platinum Express’s office,
located at 20835 Route 66 North, Canute, Oklahoma 73626, on September 17, 2014.

20. ‘In the early morning of September 17, 2014, Foust reported to the Washita County
Sheriff's Office that there had been a burglary of the Platinum Express office in Canute, Oklahoma.
Foust reported that someone had stolen a laptop computer and a desktop computer from his
personal office, as well as two credit cards and two boxes of blank checks. According to Washita
County Deputy Sheriff Joe Janz, who investigated the purported break-in, the window in Foust’s

office had been broken and the screen from the window was sitting intact on the ground outside of
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 12 of 40

the window. In addition, “[t]he screen window sits inside a frame and the pull down pins to hold
the screen were on the inside which made it appear that the screen had been removed from the
inside.”

21. On September 19, 2014, two days after the purported break-in, COI, pursuant to its
contractual rights under the MSA, and with Foust’s written consent, visited the Platinum Express
offices with representatives from Avansic, an e-discovery and digital forensics company hired by
COI, to access Platinum Express’s electronic devices and accounts. At COI’s request, Avansic
prepared forensic images of the Platinum Express Devices (identified in Paragraph 5 above). Foust
also gave Avansic written consent to take a Seagate external hard drive (Serial No. NASJMNW3)
for copying and examination. Avansic documented its collection of the forensic images on chain
of custody forms for each Platinum Express Device, which are attached as Exhibit | to this
Affidavit.

22. | Avansic was unable to make images of other computers primarily used by Foust,
because those devices had purportedly been stolen during the burglary on September 17, 2014.

23. Trey Becton (“Becton”), a forensic analyst for Chesapeake Energy, was on the
scene when Avansic prepared forensic images of the Platinum Express Devices. Becton
estimated that it took twelve hours for Avansic to complete the forensic images.

24. Since collection of the forensic images of the Platinum Express Devices on
September 19, 2014, until November 16, 2018, Avansic maintained custody of the images at its
office, located at 15 East 5th Street, Suite 1800, Tulsa, Oklahoma 74103-4315. Chesapeake Energy
paid Avansic for the storage of the original forensic images. Avansic maintained the Platinum
Express Devices in a manner in which their contents are, to the extent material to this investigation,

in substantially the same state as they were when the Platinum Express Devices first came into the

7
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 13 of 40

possession of Avansic and COI.

25. On November 16, 2018, Avansic, with COI’s consent, transferred custody of the
Platinum Express Devices to the FBI.

26. Foust consented to the seizure and search of the Platinum Express Devices by COI
and its representatives. Accordingly, Foust and Platinum Express may have no reasonable
expectation of privacy in the contents of those devices, and the United States may already have all
necessary authority to examine the Platinum Express Devices with COI’s consent. However, the
United States seeks this warrant to search the Platinum Express Devices out of an abundance of
caution to be certain that examination of the devices by the United States will comply with the
Fourth Amendment and all applicable laws.

Foust’s Allegations Against Other Employees

27. On September 3, 2014, shortly after the submission of fraudulent invoices to COI
came to light, investigators for Chesapeake Energy interviewed Foust. Foust told the
investigators that he used Oildex himself to submit invoices to COI on behalf of Platinum
Express. He stated:

I’ve had two or three people at different times do Oildex. Ido itnow. [doa lot

of it myself. Idon’t know. That’s what I talked to Colt about. I said, if these

are all on Oildex, then I’m gonna have to change the password and someone’s

gotten something that they shouldn’t.... I’m probably not the best. My

password’s sittin’ on my computer, you know, on a sticky note. Oildex password.

You know, it wasn’t that big a deal. I’ve had two or three different people I’ve

had help me out at times. You know, tryin’ to, you know a couple of them ain’t

there any more. But it just happens, you know, on the trucking side.

28. Three years later, Foust denied taking an active role in the submission of invoices
via Oildex. During a deposition on March 29, 2017, taken in Chesapeake Operating, L.L.C. v.
Platinum Express, L.L.C. et al (Washita County Case No. CJ-2016-37), Foust stated that other

Platinum Express employees used Oildex to submit invoices to COI. He stated that Platinum
8
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 14 of 40

Express only had one password, and that any employee who accessed Oildex used the same
password. In particular, Foust identified the following employees who may have submitted
invoices to COI via Oildex: Mae Foust (Justin’s mother), Sharon Lucas, Barbara Gazeley,
Alesia Garcia, and any other employee who may have been designated by Sharon Lucas.

29. Justin Foust and Crystal Foust agreed to a voluntary interview with FBI and IRS-
Criminal Investigations on October 29, 2014. In that interview, Justin Foust accused other
Platinum Express employees, including Danny Lucas and Sharon Lucas, of submitting false
invoices to COI. In particular, Foust stated that he had looked and found no evidence of false
invoices on his own computer. However, he stated that he located evidence of false invoices on
the computer used by Platinum Express’s general manager, Danny Lucas. He provided agents
with copies of false invoices purportedly printed from Danny Lucas’s computer.

30. Justin Foust and Crystal Foust accused Danny Lucas and Sharon Lucas of
benefitting from the alleged fraud in multiple ways, including by giving themselves unauthorized
pay raises through the company’s third-party accountant, Rick Rainey, LLC, and through
unauthorized use of Platinum Express credit cards and checks. However, Justin Foust and
Crystal Foust signed multiple paychecks for Danny Lucas and Sharon Lucas, suggesting that
they were aware of and approved the Lucas’s annual salaries.

Chesapeake Energy’s Examination of the Platinum Express Devices

31. As part of its internal investigation into Platinum Express’s submission of
fraudulent invoices, Chesapeake Energy’s Forensic Services Investigations team reviewed some
of the computer images obtained by Avansic. In particular, Chesapeake Energy’s forensics
team reviewed two computer images copied from computers used by Platinum Express

employees Danny Lucas and Sharon Lucas, with the objective of determining whether their

9
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 15 of 40

computers were used to upload fraudulent invoices to Oildex. The two computer images

examined were:

 

 

 

 

 

 

Na tor Custodian Device Description
007 Sharon Lucas Toshiba satellite S/N:1C198514K Toshiba HDD
S/N: YILLS7UXSNI9ECA
008 Danny Lucas HP pavilion S/N:MXU2240D91 Hitachi HDD
S./n:JP294ON0282KZV

 

32. In an interview, Becton summarized the results of his forensic review of the
computer images copied from computers assigned to Danny Lucas and Sharon Lucas. He found
that the computers used by Danny Lucas and Sharon Lucas had “PC Cleaning” software
installed, which was set to run at regular intervals. The cleaning software had last run on
September 2, 2014. Becton determined there was “no evidence to show either Lucas uploading
information to Oildex.” However, around the time of the purported burglary, “there were
indications that the Lucas’ computers were used in some capacity dealing with Chesapeake
invoices that were fraudulently billed.” In particular, on or about September 16, 2014, the
evening before the alleged burglary, a removable device (S/N 1403033330012758) had been
inserted into Sharon Lucas’s computer and a file entitled “Chesapeake Invoices.xIsx” had been
opened. The next day, on or about September 17, 2014, the same removable device (S/N
1403033330012758) had been inserted into Danny Lucas’s computer, and a document entitled
“Platinum Express Invoices_1 last one.xlsx” was opened. Chesapeake Energy’s investigators
reviewed that document, and it contained templates for Chesapeake Energy/COI invoices.
Chesapeake Energy’s investigators confirmed that some of the invoices in that file were
fraudulent invoices submitted to COI via Oildex.

33. Trey Becton also conducted a cursory review of Computer 011, a personal

computer belonging to Justin Foust that was kept at Foust’s home. Computer 011 showed
10

 
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 16 of 40

evidence of a USB device being inserted into the machine that accessed 2012 Chesapeake
invoices. Those invoices were last opened on October 22, 2013.
BACKGROUND REGARDING COMPUTERS AND DIGITAL MEDIA

34. | Computers and computer technology have revolutionized the way in which
financial information and transactions are processed. Based on my knowledge, training, and the
experience of other law enforcement agents assisting in this investigation, I know that
individuals and entities maintain e-mails, text messages, books, records, receipts, notes, ledgers,
invoices, bank records, money orders, and other documents relating to legitimate and illegal
activity on their computers. Moreover, I know that individuals and entities involved with
financial matters often store their records on computers, and utilize such devices to conduct
transactions and communicate. Such documents and digital file storage devices are generally
maintained where a person has ready access to them in his or her place of business or home.

35. Probable Cause. | submit that there is probable cause to believe records relevant
to this investigation will be stored on the Platinum Express Devices, for at least the following
reasons:

a. Based on my knowledge, training, and experience, I know that computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months or
years later using forensic tools. This is so because when a person “deletes” a file
on a computer, the data contained in the file does not actually disappear; rather,

that data remains on the storage medium until it is overwritten by new data.

1]
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 17 of 40

b. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space—that is, in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in
a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file
system data structures, and virtual memory “swap” or paging files. Computer
users typically do not erase or delete this evidence, because special software is
typically required for that task. However, it is technically possible to delete this
information.

d. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

e. Based on actual inspection of other evidence related to this investigation,
including spreadsheets, financial records, and invoices, | am aware that computer
equipment was used to generate, store, and print documents used in the wire fraud
scheme described herein. The Platinum Express Devices currently located in the
evidence room at the FBI Headquarters in Oklahoma City are forensic copies of
the computers available to Platinum Express employees for generating such

documents.

12
Case 5:18-mj-O0600-BMJ Document 1 Filed 11/19/18 Page 18 of 40

36. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only computer files on the Platinum Express Devices that might serve as
direct evidence of the crimes described on the warrant, but also for forensic electronic evidence
that establishes how those computers or storage media were used, the purpose of their use, who
used them, and when. There is probable cause to believe that this forensic electronic evidence
will be on any of the Platinum Express Devices because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).
Virtual memory paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active. Web browsers,
e-mail programs, and chat programs store configuration information on the
storage medium that can reveal information such as online nicknames and
passwords. Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other
external storage media, and the times the computer was in use. Computer file
systems can record information about the dates files were created and the
sequence in which they were created, although this information can later be
falsified.

b. As explained herein, information stored within a computer and other electronic
storage media may provide crucial evidence of the “who, what, why, when,
where, and how” of the criminal conduct under investigation, thus enabling the

United States to establish and prove each element or alternatively, to exclude the

13
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 19 of 40

innocent from further suspicion. In my training and experience, information
stored within a computer or storage media (e.g., registry information,
communications, images and movies, transactional information, records of
session times and durations, internet history, and anti-virus, spyware, and
malware detection programs) can indicate who has used or controlled the
computer or storage media. This “user attribution” evidence is analogous to the
search for “indicia of occupancy” while executing a search warrant at a residence.
The existence or absence of anti-virus, spyware, and malware detection programs
may indicate whether the computer was remotely accessed, thus inculpating or
exculpating the computer owner. Further, computer and storage media activity
can indicate how and when the computer or storage media was accessed or used.
For example, as described herein, computers typically contain information that
logs: computer user account session times and durations, computer activity
associated with user accounts, electronic storage media that connected with the
computer, and the IP addresses through which the computer accessed networks
and the internet. Such information allows investigators to understand the
chronological context of computer or electronic storage media access, use, and
events relating to the crime under investigation. Additionally, some information
stored within a computer or electronic storage media may provide crucial
evidence relating to the physical location of other evidence and the suspect. For
example, images stored on a computer may both show a particular location and
have geolocation information incorporated into its file data. Such file data

typically also contains information indicating when the file or image was created.

14
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 20 of 40

The existence of such image files, along with external device connection logs,
may also indicate the presence of additional electronic storage media (e.g., a
digital camera or cellular phone with an incorporated camera). The geographic
and timeline information described herein may either inculpate or exculpate the
computer user. Last, information stored within a computer may provide relevant
insight into the computer user’s state of mind as it relates to the offense under
investigation. For example, information within the computer may indicate the
owner’s motive and intent to commit a crime (e.g., internet searches indicating
criminal planning), or consciousness of guilt (e.g., running a “wiping” program to
destroy evidence on the computer or password protecting/encrypting such
evidence in an effort to conceal it from law enforcement).

c. A person with appropriate familiarity with how a computer works can, after
examining this forensic evidence in its proper context, draw conclusions about
how computers were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact files, blocks, registry entries, logs, or other
forms of forensic evidence on a storage medium that are necessary to draw an
accurate conclusion is a dynamic process. While it is possible to specify in
advance the records to be sought, computer evidence is not always data that can
be merely reviewed by a review team and passed along to investigators. Whether
data stored on a computer is evidence may depend on other information stored on
the computer and the application of knowledge about how a computer behaves.
Therefore, contextual information necessary to understand other evidence also

falls within the scope of the warrant.

15
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 21 of 40

e. Further, in finding evidence of how a computer was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium. For example, the presence or absence
of counter-forensic programs or anti-virus programs (and associated data) may be
relevant to establishing the user’s intent.

37. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the Platinum Express
Devices consistent with the warrant. The examination may require authorities to employ
techniques, including but not limited to computer-assisted scans of the entire medium, that might
expose many parts of the device to human inspection in order to determine whether it is evidence
described by the warrant.

38. | Manner of execution. Because this warrant seeks only permission to examine a
device already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the
Court to authorize execution of the warrant at any time in the day or night.

39. Appropriate efforts shall be made to minimize the disclosure of records or other
items of information outside the scope of this warrant, including the tax information of
individuals and entities not identified in this warrant. The search of electronic data contained in
the digital media equipment, whether performed on-site or in a laboratory or other controlled
environment, may include, but is not limited to, the following techniques:

a. opening and conducting a cursory review of data storage areas to determine whether

their content falls within the scope of the warrant;

b. scanning storage areas to discover and possibly recover deleted data;

16
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 22 of 40

c. scanning storage areas for hidden data; and
d. using a list of search terms that contain words or strings of characters related to the
subject matter of the investigation to search data storage areas, including file
directories and individual files to identify files of potential evidentiary value. Case
agents will review those files, or data storage areas, containing search terms and will
assess their evidentiary value.
CONCLUSION
40. Based on the internal investigation conducted by COI, and based upon the
admissions of Justin Foust regarding the electronic submission of false invoices to COI from
Platinum Express, there is probable cause to believe that the crime of wire fraud, in violation of
18 U.S.C. § 1343, has been committed. In addition, because the alleged wire fraud involved the
use of a means of identification of another—namely, the name and employee identification
numbers of CO] foremen—knowingly and without lawful authority, there is probable cause to
believe the crime of aggravated identity theft, in violation of 18 U.S.C. § 1028A, has been
committed. In addition, because the submission of fraudulent invoices to COI via Oildex
required a computer to electronically upload PDF images of invoices, coversheets and other
required documentation, there is probable cause to believe that the Platinum Express Devices
discussed herein and located in the evidence room of the FBI’s Headquarters in Oklahoma City,
contain or may contain evidence of such crimes.
41. Based upon the foregoing, I submit that this affidavit supports probable cause for

a search warrant authorizing the examination of the Platinum Express Devices described in

17
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 23 of 40

Attachment A to seek the items described in Attachment B.

David Cole
Special Agent
Federal Bureau of Investigation

 

SUBSCRIBED AND SWORN to before me this \“* day of November, 2018.

TO md

BERNARD M. JONES NY
UNITED STATES MAGISTRATE JUDGE

18
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 24 of 40

EXHIBIT 1
AVANSIC CHAIN OF CUSTODY FORMS

19
 

Case 5:18-mj-O0600-BMJ Document 1 Filed 11/19/18 Page 25 of 40

 

|

Sesh miceer

S@. Seeveriry Ives

CHAIN OF CUSTODY DOCUMENT
—lIPRINT LEGIBLY AND USE BLACK OR BLUE INK]

aK NAME, TITLE, & ORGANIZATION OF RELEASER

ChtShPenke. TNELAY

1. CASE NUMBER

Ry
TAG ato a

DVHYH- Hayynum- ma
3.LOCATION BNBADPRESS WHERE RECEIVE

“ATVB ST Vidhous, ©
CTanvke olf,

 

 

‘Y: PHONE OF RELEASER
LOS - 93S5- Bu10

OMce

 

6, RELEASED BY MEANS OF

CJOWNERSHIP + [DISCOVERY [ICOURT ORDER CJOTHER

 

5. DESCRIPTION OF RECEIVING LOCATION

 

7, CONTAINER EVIDENCE
ITEM NUMBER

a an

Len Toe sae “Ly sie

 

slr! SHZYPLAL

8, CONTAINER DESCRIPTION, MODEL NUMBER, SER, NO,, IDENTIFYING MARKS,
CONDITION, TYPE [DESKTOP, LAPTOP, SERVER, HDD, ©D, TAPE, ETC]

3
Exocxrss Seecvrce & eae” HOA C78

Oa)

 

  

9. DEFAULT CUSTODIAN (PRIMARY USER OF CONTAINER) OR [MULTI CUSTODIAN]

Pushes - Tesh 26 bd

CISiINGLE [MULTI

10. SUBITEM COUNT

     
  

 
  

 

 

 

 

 

SUBITEMS: (USE BACK FORIADDITIONAL SUBITEMS) USE EVIDENCE NUMBER DASHILETTER: (CORRE NRO eH = oye) nna
ITEM NUM (SERIAL NUMBER) | [CUSTODIAN'FOR MULTI] ] IMG'METHOD. | INITIAL DESTINATION SERIAL
BVe USNEDP TDS. VCCSFPTR Is ne
_| SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) || [FILENAME]. | IMG'SIZE (GB)_|5 CHAR OF MD5/ SHA‘
ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTI} | IMG:METHOD | INITIAL DESTINATION SERIAL
SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC:)| [FILENAME] | IMG SIZE (GB) | 5 CHAR OF MD5/ SHA1
/
ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTI] IMG METHOD | INITIAL DESTINATION SERIAL
SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] | IMG SIZE (GB) | 5 CHAR OF MD5/ SHA1
/

 

 

 

 

Cab Ke

  

“DATE AND TIME

TEA SIGNATURE OF RELEASER (VERIFY IDENTIFICATION)

RE CERTIE: T LEA

 
 
 

13. TIME/DATE RELEASED

ro Am 9-)9-per1y

 

Geosas Geran

14, NAME & ORGANIZATION OF RECIPIENT

vores &

 

BOVE TOR

 

15. SIGNATURE OF RECIPIENT

CGroege Qakecsoxs |
CoN g as COV CIU SIGINT eLSNOS

 
  

 

 

 

 

 

 

 

 

 

| RELEASED BY “RECEIVED BY. VITY
Gu vt (4 a o Retoin
OH ben RiseVy Jesh yoeee rn
= ORGANIZATION ORGANIZATION
SIGNATURE SIGNATURE
Z. AMM
4 =F
VERSION 3.2 081911 Lo PAGE 1 OF 2 CHAIN OF CUSTODY FORM

 

FOUST_014054
Exhibit 1.1

tee
 

Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 26 of 40

 

 

 

 

CHAIN OF CUSTODY DOCUMENT TCASEINUMBER
—! [PRINT LEGIBLY AND USE BLACK OR BLUE INK] CHK — PloTinum — 60 |
__ 2, NAME, TITLE, & ORGANIZATION OF RELEASER 3,LOCATION AND ADDRESS WHERE RECEIVED
Vest Mitte Ao¥3%e Hwy 64
Stevary INV*SriGarer
ChtsnPenke Entergy Canvte ¢K 73226
4. PHONE OF RELEASER 5. DESCRIPTION OF RECEIVING LOCATION
o fice
6, RELEASED BY MEANS OF
CIOWNERSHIP LIDISCOVERY CICOURTORDER [IOTHER

 

 

7. CONTAINER EVIDENCE 8. CONTAINER DESCRIPTION, MODEL NUMBER, SER, NO.,, IDENTIFYING MARKS,
ITEM NUMBER CONDITION, TYPE [DESKTOP, LAPTOP, SERVER, HDD, CD, TAPE, ETC]

Cow HP 20ee Moredooe PEO Pos hen
SVELCaZIDABWI

 

 

9. DEFAULT CUSTODIAN (PRIMARY USER OF CONTAINER) OR [MULTI CUSTODIAN]
LISINGLE [MULTI

10. SUBITEM COUNT

 
 
    

    
     

  

RECO Eee FOR ADDITIONAL SUBITEMS USE! de Hoel) EAN UNS ois) acca Asim OM MO eels =e
ITEM NUM NUMBER) | [CUSTODIAN FOR MULTI) ‘IMG METHOD. | INITIAL DESTINATION SERIAL

cor | 13032 3° E5174 70PGUU

_| SIZE(GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.)| [FILENAME] | IMG SIZE (GB) | 5 CHAR OF MD5/SHA1

_SO0o If Qs PUSORDH  ZEkKS cor rw ;
ITEM NUM (SERIAL NUMBER) | [CUSTODIAN FOR MUETI] i IMG'METHOD | INITIAL DESTINATION SERIAL

 
   

 

 

 

SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.)| [FILENAME] | IMG SIZE (GB) | 5 OHAR OF MD5/SHA1
/
ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTI] | IMGMETHOD | INITIAL DESTINATION SERIAL

 

 

SIZE (GB) || (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] IMG SIZE (GB) | 5CHAR OF MD5/SHA1
/

 

 

 

 

12, SIGNATURE OF RELEASER (VERIFY IDENTIFICATION) 13. TIME/DATE RELEASED

Cp Awe GW30am %- 9-14

14. NAME & ORGANIZATION OF RECIPIENT

Sosa Rely Aung —
15. SIGNATURE OF RECIVIENT

 

 

 

 

 

 

 

 

 

 

 

 

TIF T Bi

- rs A ‘a’ ‘alD' ‘ale. i =i R aah

DATE ANDTIME | RELEASED BY : __ |SRECEIVED BY ACTIVITY
NAME “NAME

~14~ ly = Repu
on Susen Rael yr Sas yriet ee
ORGANIZATION " ORGANIZATION
© Aan gi CHtsare nce
SIGNATURE Sl URE
ra A
VERSION 3.2 081911 PAGE 1 OF 2 CHAIN OF CUSTODY FORM
FOUST_014055 “xX
Exhibit 1.2

ipl
 

Case 5:18-mj-O0600-BMJ Document 1 Filed 11/19/18 Page 27 of 40

 

CHAIN OF CUSTODY DOCUMENT
[PRINT LEGIBLY AND USE BLACK OR BLUE INK]

1. CASE NUMBER

Ty - Platin wee — GON

 

WR NAVE, TITLE, & ORGANIZATION OF RELEASER

Cast mitt
Securimy INVEestiGATOR,

CHESAPERKE ENEREY

3.LOCATION AND ADDRESS WHERE RECEIVED
Plo inwn Lag tenn
Prrsis. SIAss

 

iw

Pa, PHONE OF RELEASER

QWrce-

 

6. RELEASED BY MEANS OF

CIOWNERSHIP [DISCOVERY CO couRT ORDER CoTHER

 

5.\DESCRIPTION OF RECEIVING LOCATION

 

 

8. CONTAINER DESCRIPTION, MODEL NUMBER, SER. NO., IDENTIFYING MARKS,
CONDITION, TYPE[DESKTOP, LAPTOP, SERVER, HDD; ‘CD, TAPE, ETC)

Madel | Boq-ne-—BriAwM

7. CONTAINER EVIDENCE
ITEM NUMBER
HP Loptee
Sp
2 3\wt TCRBSY CIMG

 

   
 

agree (Lorry)

(SERIAL NUMBER) | [CUSTODIAN FOR MULTI) -

  

“ITEM NUM

SOR OWTTM BY | Y2E9 rotate a

9. DEFAULT CUSTODIAN (PRIMARY USER OF CONTAINER) OR [MULTI CUSTODIAN]
CISINGLE = [JMULTI

KEGR ADDITIONAL SUBITEMS) USE: EMC Nets eoycia elas

| IMG'METHOD
“To \

 

ASS BE F 67 %45\

10. SUBITEM COUNT

   
 
  
 

INITIALE ESTINATION SERIAL

 

_| SIZE (GB)

RS [Rasy yy Helan0g5yst

(TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME]

IMG‘SIZE (GB)

5 GHAR OF MD5/ SHA1
/

 

ITEM NUM _ | (SERIAL NUMBER} [CUSTODIAN FOR MULTI]

IMG METHOD:

INITIAL DESTINATION SERIAL

 

SIZE (GB)

(TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME]

IMG'SIZE (GB)

5 CHAR OF MD5/SHA1
!

 

ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTI]

IMG METHOD

INITIAL DESTINATION SERIAL

 

SIZE (GB)

 

(TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME]

IMG SIZE (GB)

 

 

5 CHAR OF MD5 / SHA‘
/

 

i

ye SIGNATURE OF RELEASER (VERIFY IDENTIFIGATION)

CLP

ERTIFI ORITY TO Ri

. 2.
RELEASED BY

f ©D
DATE AND TIME

13, TIME/DATE RELEASED
9):30 Am

4~19- Bory

 

Sea cor Parexs an

14, NAME & ORGANIZATION OF RECIPIENT

Wansic

 

 

RECEIVED BY _

15. SIGNATURE OF RECIPIENT —

Gee z, Pile cson

ACTIVITY.

 

NAME

AY
Pet 4 Seuw  Risediug

‘NAME

JOSH mieLa kK.

Rer urn

 

 

 

 

 

 

 

 

a \ ORGANIZATION
barge CHEBAR AKA
LLD 3
VERSION 3.2 081911 PAGE 1 OF 2 CHAIN OF CUSTODY FORM

 

FOUST_014056 PAY

Exhibit 1.3

eT A=
 

Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 28 of 40

 

 

CHAIN OF CUSTODY DOCUMENT ISGASEINUMBER ais
= [PRINT LEGIBLY AND USE BLACK OR BLUE INK] CHIL Plat nun - ol
2. NAME, TITLE, & ORGANIZATION OF RELEASER 3. LOCATION AND ADDRESS WHERE RECEIVED
Sen miccekR AOB3S Hey 66

Security INVESTIGATOR

Av < 7? 6
CHesnpenice ENERGY CanuTe 9} Zon

 

4. PHONE OF RELEASER 5. DESCRIPTION OF RECEIVING LOCATION
OF LE

 

6. RELEASED BY MEANS OF
LIOWNERSHIP [JDISCOVERY [ICOURTORDER [IOTHER

7. CONTAINER EVIDENCE 8. CONTAINER DESCRIPTION, MODEL NUMBER, SER. NO., IDENTIFYING MARKS,
ITEM NUMBER CONDITION, TYPE [DESKTOP, LAPTOP, SERVER, HDD, CD, TAPE, ETC]

Oou, Tosh. ba Sar ell ‘TE ¢ €5°5- $52 Te
Sie tk 214942 4@

9, DEFAULT CUSTODIAN (PRIMARY USER OF CONTAINER) OR [MULTI ae q
> SINGLE MULTI
Cherlofttre New ard

 

 

 

 

10. SUBITEM COUNT

 
  
       

    

SOLE NTEN SNC SEV eT W/V) INO] GPa dO] =) fst Esp Oks sshd D] =| CO) =a UWI te] =1m ul Dyas) a A mlusliel Ou Rely vRLOH een =) 0) DUM
ITEM NUM | (SERIAL NUMBER) || [CUSTODIAN' FOR MULTI]. > IMG METHOD: | INITIAL DESTINATION SERIAL

Oot SAMHSZBHS

_| SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) [FILENAME] | IMG SIZE (GB) | 5 CHAR OF MD5/ SHA1

640 {Tekh mk £476 GS¥

[ITEM NUM | (SERIAL NUMBER) [[CUSTODIAN FOR MULTI] IMG METHOD | INITIAL DESTINATION SERIAL

 

 

 

 

SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] | IMG SIZE (GB) | 5 CHAR OF MD5/SHA1

ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTH IMG METHOD | INITIAL DESTINATION SERIAL

 

 

SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] | IMG SIZE (GB) | 5 CHAR OF MD5/SHA1
/

 

 

 

 

12. SIGNATURE OF RELEASER (VERIFY IDENTIFICATION) 13, TIME/DATE RELEASED

SE mhe en

14. NAME'& ORGANIZATION OF RECIPIENT

 

Sas Rseblny Ararsic
15, SIGNATURE, OF RECIPIENT.
A fog

I een oO sue TO ACO Rue |= seer een aga sista)

 

 

 

 

   
 
     

     

-DATE AND TIME SAGKIVEVA Dees s

 

 

 

 

 

 

 

 

 

| RELEASED BY RECEIVED BY.
NAME NAM
-t4-¢ vy
4 4 Si andi Ret wy ash pe EL Rar v
ORGANIZATION ORGANIZATION
Arvest CH46n Peake
SIGNATU SIG R
yr - 7
VERSION 3.2 081911 PAGE 1 OF 2 CHAIN OF CUSTODY FORM

FOUST_014057
Exhibit 1.4

“oe
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 29 of 40

 

CHAIN OF CUSTODY DOCUMENT
_| [PRINT LEGIBLY AND USE BLACK OR BLUE INK]

1. CASE NUMBER
CHK — Hae siyum-e0 \

 

2. NAME, TITLE, & ORGANIZATION OF RELEASER
Jost mitleR
CHesAPEnKe tNeney
Seeveiry LavesT/ GATOR

3.LOCATION AND ADDRESS WHERE RECEIVED

 

4. PHONE OF RELEASER

 

6. RELEASED BY MEANS OF
LIOWNERSHIP LIJDISCOVERY [I] COURTORDER [OTHER

 

5, DESCRIPTION OF RECEIVING LOCATION
ACS

 

7. CONTAINER EVIDENCE
ITEM NUMBER

Zrewnes Say
oS ab

 

| 8. CONTAINER DESCRIPTION, MODEL NUMBER, SER. NO., IDENTIFYING MARKS,
CONDITION, TYPE. {DESKTOP, LAPTOP, SERVER, HDD, CD, TAPE, ETC]

SYBVNO]-owae

aN! DTG Een oo SB acct se yeQ0S

 

ag eres es ORee

  

9. DEFAULT CUSTODIAN (PRIMARY USER OF CONTAINER) OR [MULTI CUSTODIAN]

MONA SUBITEMS) iS EVIDENCE: EET o/s

10. SUBITEM COUNT

  
  
  

[SINGLE [MULTI

    
 
 
  
 

 

 

 

 

 

 

 

TEM NUM T "SERIAL NOMEEE) [CUSTODIAN FOR MULTI] ” INITIAL STON (SERIAL Es
WAT MDE
_| SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETG.).| [FILENAME] IMG SIZE (GB) | 5 CHAR OF MDS5/ SHA1
Bee [Seog !
ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR' MULTI] |} IMG METHOD | INITIAL DESTINATION SERIAL
SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] IMG SIZE (GB) | 5CHAR OF MD5/ SHA1
I
ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTI] IMG METH@D | INITIAL DESTINATION SERIAL
SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] IMG SIZE (GB) | 5 CHAR OF MD5/ SHA‘
/

 

 

 

 

12. SIGNATURE OF RELEASER (VERIFY IDENTIFICATION)

43. TIME/DATE RELEASED
D~se aq—-\9-Ba1¥

 

Cf Paw

14, NAME & ORGANIZATION OF REC)PIENT

an

Peron

Von SS

 

 

 

    
 

| RELEASED BY

15. SIGNATURE OF RECIPIENT

_ USam—

“ACTIVITY

 

 

 

 

 

 

 

 

 

DATE AND TIME pa
NAME. Ty NAME Retuin
nine Seton Qi seby” Ses murat oan
ees Z ORGANIZATION
Ay ung) é HeeTen ee
SIGNATU a) E
a Ae
VERSION 3.2 081911 Lo PAGE 1 OF 2 CHAIN OF CUSTODY FORM

65

Exhibit 1.5

“pe

FOUST_014058
 

Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 30 of 40

 

CHAIN OF CUSTODY DOCUMENT
[PRINT LEGIBLY AND USE BLACK OR BLUE INK]

1. CASE NUMBER
c= + bo Pl iy -ooN

 

¢. NAME, TITLE, & ORGANIZATION OF RELEASER

J BH MILLE
Secutity INVESrGATOR

Ciesnrenee EneLay

3.LOCATION AND ADDRESS WHERE RECEIVED
Royse tu» bE
Cancfea OC Vimeo

 

™ PHONE OF RELEASER

5. DESGRIPTION OF RECEIVING LOCATION
agsice,

 

6. RELEASED BY MEANS OF

CIOWNERSHIP [DISCOVERY [] COURT ORDER LIOTHER

 

 

7. CONTAINER EVIDENCE
ITEM NUMBER

AB &

 

8. CONTAINER DESCRIPTION, MODEL NUMBER, SER. NO., IDENTIFYING MARKS,
CONDITION, TYPE [DESKTOP, LAPTOP, SERVER, HDD, CD, ‘TAPE, ETC]

Gesu K_skie g

an! OTErELAAS S94 8093 2000

SAA85 -VBsSR

 

Foose

 

ITEM NUM

9. DEFAULT CUSTODIAN (PRIMARY USER OF CONTAINER) OR [MULTI CUSTODIAN]

sSi(USEIBACKFORIADDITIONAL SUBITEMS) USE EVIDENCE NUNIBER DASH (== M Nice ane ee

10. SUBITEM COUNT

 
  
  

LISINGLE [MULTI

   

aay

 

 

 

 

 

(SERIAL NUMBER) | [CUSTODIAN FOR: MULTI} — “| IMG METHOD: | INITIAL DESTINATION SERIAL
WARY @S PD i
SIZE (GB) | (TYPE, MODEL, DESGRIPTION, MARKS, ETG.) | [FILENAME] IMG SIZE (GB) | 5CHAR OF MD5/SHA1
= Ase — eA on l=
ITEM NUM ERIAL NUMBER) [| [CUSTODIAN FOR MULTI] IMG METHOD | INITIAL DESTINATION SERIAL
SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] IMG SIZE (GB) | 5CHAR OF MD5/ SHA1
/
ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTI) IMG METHOD $ | INITIAL DESTINATION SERIAL
SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] IMG SIZE (GB) | 5 CHAR OF MD5/ SHA1
/

 

 

 

 

™

Se © WH roe 4 (VERIFY IDENTIFICATION)

I I LE. Vi

  

eee!
DATE AND TIME

 

   

13. TIME/DATE RELEASED

9:Fo Ar BA—19-S01{
14, NAME & ORGANIZATION OF RECIPIENT

Grearge Cilecson Vorisic

15. SIGNATURE OF RECIPIENT

eo

 

 

 

    
 

   

 

 

 

 

 

 

 

 

 

nate ate “TRECEIVED BY
Gmiqe cy NAME “ NAME Rerun
Sasw Rrreli pe J SH Meee

_ ORGANIZATION ORGANIZATION

7 hese Citeeenice
SIGNATURE ‘SIGNATURE
ZF 7

VERSION 3.2 081911 PAGE 1 OF 2 CHAIN OF CUSTODY FORM

 

FousT_o14059 AS

Exhibit 1.6

“ve=
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 31 of 40

 

CHAIN OF CUSTODY DOCUMENT

—=JPRINT LEGIBLY AND USE BLACK OR BLUE INK]

4, CASE NUMBER:
CH II — Raotinum —eo

 

2. NAME, TITLE, & ORGANIZATION OF RELEASER
| Jasrt micee

SecuRiry sNUesTigHToR
CHESAPER CE ENEREY

3.LOCATION AND ADDRESS WHERE RECEIVED
Qe 25 Bey 66
Carve Ose TW3O)4

 

4, PHONE OF RELEASER

5, DESCRIPTION OF RECEIVING LOCATION
0 f-frce

 

6. RELEASED BY MEANS OF

LIOWNERSHIP [IDISCOVERY [LIJCOURTORDER [IOTHER

 

 

7, CONTAINER EVIDENCE
ITEM NUMBER

8. CONTAINER DESCRIPTION, MODEL NUMBER, SER. NO., IDENTIFYING MARKS,
CONDITION, TYPE [DESKTOP, LAPTOP, SERVER, HDD, CD, TAPE, ETC]

Tosh; ba Surelli re

P7$5° SFO

O07

SWIC! TES 44

 

 

9. DEFAULT CUSTODIAN (PRIMARY USER OF CONTAINER) OR [MULTI CUSTODIAN]

(] SINGLE

10, SUBITEM COUNT

CIMULTI

TEM NUM

 
   

 

 

 

 

 

 

 

 

 

 

 

Sta NUMBER) | [CUSTODIAN FOR MULTI] — IMG METHOD INITIAL DESTINATION a
007 Pimsruas ines. A
SIZE(GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] IMG SIZE (GB) | 5 CHAR OF MD5/ SHA1
_ 750 Toshiba. _. ,
ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTI] IMG METHOD | INITIAL DESTINATION SERIAL
SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] IMG SIZE (GB) | 5 CHAR OF MD5/ SHA1
/
ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTI] IMG METHOD INITIAL DESTINATION SERIAL
SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] IMG SIZE (GB) | 5 CHAR OF MD5/ SHA1
/
12. SIGNATURE OF RELEASER (VERIFY IDENTIFICATION) 13. TIME/DATE RELEASED
CGM N32 Griq- 0

 

14. NAME & ORGANIZATION OF RECIPIENT

Suen Riseln,
15. SIGNATURE OF RECIPIENT

Aueus: —

 

 

 

 

 

 

 

 

 

 

 

SIGNAT IE TY Ti T Vv Pl
Pen ODY (FOR ; ee ; 5
DATEANDTIME _| RELEASED BY. : RECEIVED BY ACTIVITY
1 NAME NAME
Q- 4 - t ¥ % Retuvan
Hson Rise lh t. Sen mute &
= ORGANIZATION ORGANIZATION
_ A vaage CHES PERS
SIGNATURE, SIGNATURE
Loh MN
Z
VERSION 3.2 081911 4 4A PAGE 1 OF 2 CHAIN OF CUSTODY FORM

FOUST_014060
Exhibit 1.7

“Le
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 32 of 40

 

 

CHAIN OF CUSTODY DOCUMENT 1. CASE NUMBER
=LIPRINT LEGIBLY AND USE BLACK OR BLUE INK] CRY —(eripen- OSS
=P. NAME, TITLE, & ORGANIZATION OF RELEASER 3.LOGATION AND ADDRESS WHERE RECEIVED

Jesy meer

Oo9B> , bo
Seceveity INVeSTIGAroR F Widnes S

 

€ anwte OFF
ChesaPrace €yaeay 43CPL
Nk PHONE OF RELEASER 5, DESCRIPTION OF RECEIVING LOCATION
Ore ~e

 

6. RELEASED BY MEANS OF
CIOWNERSHIP [IDISCOVERY [ICOURTORDER [OTHER

 

 

 

 

7. CONTAINER EVIDENCE 8. CONTAINER DESCRIPTION, MODEL NUMBER, SER. NO., IDENTIFYING MARKS,
ITEM NUMBER CONDITION, TYPE [DESKTOP, LAPTOP, SERVER, HDD, CD, TAPE, ETC]
OOF HP Pavilion PR |lA3w
WENKUKAYOD 4 |
9. DEFAULT CUSTODIAN (PRIMARY USER OF CONTAINER) OR [MULTI CUSTODIAN] 10. SUBITEM COUNT

LI SINGLE [JMULTI

Vawny Ly cus

      

ITEM NUM | (SERIALNUMBER)|(CUSTODIANFORMULT) TIMG METHOD “INITIAL a a

O66 | SPAM OWvarsr~ Krv TH 1

_| SIZE(GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] IMG SIZE (GB) | 5 CHAR OF MD5/SHA1

[TO | Nth

ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTI] IMG METHOD | INITIAL DESTINATION SERIAL

 

 

 

 

SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] IMG SIZE (GB) | 5 CHAR OF MD5/ SHA1
/
ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTI] IMG METHOD | INITIAL DESTINATION SERIAL

 

 

SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.)| [FILENAME] | IMG SIZE (GB) | 5CHAR OF MD5/SHA1
/

 

 

 

 

ZL

Nz. SIGNATURE OF RELEASER (VERIFY IDENTIFICATION) 13. TIME/DATE RELEASED

Ma ie VWs OD- \WN- Ba
14. NAME & ORGANIZATION OF RECIPIENT

Cros tse QRre Avewsic

 

 

15. SIGNATURE OF RECIPIENT

 

   
    
 

RELEASED BY RECEIVED BY

 

DATE AND TIME

 

 

 

 

 

 

 

 

 

 

x meets NAME “NAME
ae Creeree Waterson Sash mierer
_ ORGANIZATION ORGANIZATION
— Prowek ec Cilesn Penre.
SIGNATURE SIGN ye
Sreseye Vase C AMAL
VERSION 3.2 081911 PAGE 1 OF 2 CHAIN OF CUSTODY FORM

FOUST_014061
Exhibit 1.8

ae
 

 

Case 5:18-mj-O0600-BMJ Document 1 Filed 11/19/18

Page 33 of 40

 

CHAIN OF CUSTODY DOCUMENT 1CASE NUMBER
_' [PRINT LEGIBLY AND USE BLACK OR BLUE INK]

CHK- Plazinum~oo\

 

. NAME, TITLE, & ORGANIZATION OF RELEASER
Josh mice
Steveiny investtgarez

s

Pr

3.LOCATION AND ADDRESS WHERE RECEIVED
AVE3S Nu y 66

fe e7¢ 73
CIMSAPERCE Eneedy cli AS

 

4. PHONE OF RELEASER
Fy e <.

 

6. RELEASED BY MEANS OF
CIOWNERSHIP [JDISCOVERY [] COURT ORDER CIOTHER

 

 

5. DESCRIPTION OF RECEIVING LOCATION

 

 

—_ SS fee ae
7. CONTAINER EVIDENCE 8. CONTAINER DESCRIPTION, MODEL NUMBER, SER. NO., IDENTIFYING MARKS,
ITEM NUMBER | CONDITION, TYPE [DESKTOP, LAPTOP, SERVER, HDD, CD, TAPE, ETC]
HP DeskLog
a s\n: MXKID9%OUTE,

 

9, DEFAULT CUSTODIAN (PRIMARY USER OF CONTAINER) OR [MULTI CUSTODIAN]

 

OOSINGLE = (JMULTI
Se. n Gre en
Mii SUBITEMS (USE BACK FORTADDITIONAL SUBITEMS) USE EVIDENCE NUMBER DASHEETTER: (GVEO Wiens Ken Dana

10. SUBITEM COUNT

 
  
   

   
   
 
 

 

 

 

 

 

 

 

 

 

 

ITEM NUM | (SERIAL NUMBER) [CUSTODIAN: FOR MULTI IMG METHOD | INITIAL DESTINATION SERIAL
OVP KT QAM TDS
SIZE (GB) (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] IMG SIZE (GB) | 5 GHAR OF MD5/ SHA1
_\TB |eacme } _ _
ITEM NUM | (SERIAL NUMBER) [CUSTODIAN FOR MULTI] ~ ‘ IMG METHOD: | INITIAL DESTINATION SERIAL
SIZE (GB) (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] IMG SIZE (GB) | 5 CHAR OF MD5/ SHA1
i
ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTI] IMG METHOD INITIAL DESTINATION SERIAL
SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] IMG SIZE (GB) | 5 CHAR OF MD5/SHA1
/
a SIGNATURE OF RELEASER (VERIFY IDENTIFICATION) 13. TIME/DATE RELEASED
bh Fv WR 30 Am 09~\q-DB0\H

 

Creacge Qe —

14. NAME & ORGANIZATION OF RECIPIENT

vans ~—

 

 

i Greer, Qed ern

  
 

  

ae AND ne

15. SIGNATURE OF RECIPIENT

  
 
   

CTEM eae UTS H@ TON LOTS AUT T= aCe TaN Dd ens Ya (shod)

 

 

 

 

 

 

 

 

 

RELEASED BY RECEIVED BY “ACTIVITY
NAME NAME
q~14~ = « Rerun
Season Met y OSH MILLS
- ORGANIZATION Zz ORGANIZATION
“oP emilee CHeSA PEAR
SIGNATURE SIGNATURE
isle of Arn
ZZ, 4
VERSION 3.2 081911 PAGE 1 OF 2 CHAIN OF CUSTODY FORM

FOUST_014062 %
Exhibit 7.9

Al

 
Case 5:18-mj-O0600-BMJ Document 1 Filed 11/19/18 Page 34 of 40

 

CHAIN OF CUSTODY DOCUMENT
—LIPRINT LEGIBLY AND USE BLACK OR BLUE INK]

7 CASE NUMBER
CHIL — Plarnum-oal

 

2. NAME, TITLE, & ORGANIZATION OF RELEASER
Jos MILLER,

SLevRity INVESTIGATOR
Chesarenicg GNetay’

3.LOCATION AND ADDRESS WHERE RECEIVED

Loss Huy Ge
CeenvT?@ Of TSORUL

 

4. PHONE OF RELEASER

5, DESCRIPTION OF RECEIVING LOCATION

othice

 

6. RELEASED BY MEANS OF

LJOWNERSHIP 1 [IDISCOVERY [J COURTORDER [IOTHER

 

 

7, CONTAINER EVIDENCE
ITEM NUMBER

Olo OP

 

8. CONTAINER DESCRIPTION, MODEL NUMBER, SER. NO., IDENTIFYING MARKS,
CONDITION, TYPE [DESKTOP, LAPTOP, SERVER, HDD, 6D, TAPE, ETC]

2000 Laptop
SWS CG 3uU44220H

 

 
   

Mov

9. DEFAULT CUSTODIAN (PRIMARY USER OF CONTAINER) OR [MULTI CUSTODIAN]

  
  

ral
MARSUBITENS (USE BACK FOR ADDITIONAL SUBITEMS) USE EVIDENCE

10. SUBITEM COUNT

  

COSINGLE = [JMULT!

  

SUNG TSTEi Moyea a aa dele neces iees mir en

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ITEM NUM | (SERIALNUMBER)|[CUSTODIANFOR MULTI) IMG METHOD | INITIAL DESTINATION SERIAL
O10 Is /lALKMN YY [33 THV 731 _
| SIZE(GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] © |) IMGISIZE(GB) | 6 CHAR OF MDS/SHA1
ho | FOsr 2S eOo-3ad~
ITEM NUM | (SERIAL NUMBER) [[CUSTODIAN FOR MULTI IMG METHOD | INITIAL DESTINATION SERIAL
SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) |[FILENAME] | IMG SIZE (GB) | 5 CHAR OF MD5/SHA1
: f
ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTI] IMG METHOD | INITIAL DESTINATION SERIAL
SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) |[FILENAME] | IMG SIZE (GB) | 5 CHAR OF MDS/ SHAt
/
12. SIGNATUBE-OF RELEASER (VERIFY IDENTIFICATION) 13, TIME/DATE RELEASED
LAWAM_ 230 a~ 14-04
c
14, NAME & ORGANIZATION OF RECIPIENT
Seven. ee are
15. SIGNATURE OF RECIPIENT
t RE IFIES A Y TO RE SET VE T
6 Ain ke ODY (FOR R Bus R Bes
DATE AND TIME RELEASED BY __ RECEIVED BY ACTIVITY
Gu tG- tl a NAME Reretn
tsun Rize pst murep
a ORGANIZATION ORGANIZATION
7 Peecsleé CHESmPeart
a Vl
ao ,
VERSION 3.2 081911 a PAGE 1 OF 2 CHAIN OF CUSTODY FORM

FOUST_014063
Exhibit 1.10

VIE
 

Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 35 of 40

 

CHAIN OF CUSTODY DOCUMENT

—{PRINT LEGIBLY AND USE BLACK OR BLUE INK]

1. CASE NUMBER
CAM — Plaine SN

 

. NAME, TITLE, & ORGANIZATION OF RELEASER
VosHh micleRe
Seevamy mutes qarok
OpNesAfenice ENERGY

3, LOCATION AND ADDRESS WHERE RECEIVED
Canute Of6 73 O2G

 

Mi, PHONE OF RELEASER

 

6. RELEASED BY MEANS OF
CIOWNERSHIP + [JDISCOVERY []COURTORDER [JOTHER

 

5. DESCRIPTION OF RECEIVING LOCATION
Om c<

 

ITEM NUMBER

ow’

7, CONTAINER EVIDENCE

We agen

 

8. CONTAINER DESCRIPTION, MODEL NUMBER, SER. NO., IDENTIFYING MARKS,
CONDITION, TYPE [DESKTOP, LAPTOP, SERVER, HDD, CD, TAPE, ETC]

s\n ScBarzse

 

 

9. DEFAULT CUSTODIAN (PRIMARY USER OF CONTAINER) OR [MULTI CUSTODIAN]

“Daren Fost — Pers onw|
Si(USE BACK FOR/ADDITIONAL SUBITEMS)/ USE EVIDENCE!

  

10, SUBITEM COUNT
CISINGLE [IJMULTI

(OWE lsl Morel nae =eeldeiea OG REACH =a Ken eee

 

 

 

 

 

 

 

ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTI] IMG METHOD. | INITIAL DESTINATION SERIAL
SON Gers?
SIZE(GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] | IMG SIZE (GB) | 5 CHAR OF MD5/ SHA
E80 | cence WOOD _ANAY3-933- !
ITEM NUM | (SERIAL NUMBER), [CUSTODIAN FOR’ MULTI] IMG METHOD | INITIAL DESTINATION SERIAL
SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] | IMG SIZE (GB) | 5 CHAR OF MD5/ SHA1
/
ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTH] IMG METHOD | INITIAL DESTINATION SERIAL
SIZE(GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] | IMG SIZE (GB) | 5 CHAR OF MD5/SHA1
/

 

 

 

. SIGNATURE OF RELEASER (VERIFY IDENTIFICATION)

Cpe

THE ABOVE TO RECI

UT

13. TIME/DATE RELEASED
FDDBVGM 99-19 - ayy,

 

14, NAME & ORGANIZATION OF RECIPIENT
Cowmcye Qayusr

Bwansc

 

 

 

   

15. SIGNATURE OF RECIPIENT

. Gxrorese Qaacse

  
  

   

 

 

 

 

 

 

 

 

 

 

Be {eis LCT AVN MeN ea OAUTH OTD NAN CoN MV cd el IN IVAN Mg 72 ost =15) bie
DATE AND TIME RELEASED BY. -REGEIVED BY ~ [ACTIVITY
NAME NAME R.
—p~4- eon
ey Seson Kiel vey mantere
ORGANIZATION ORGANIZATION
Preaste Crhesm Penns.
SIGNATURE on E
- Yn, 4 (
7 7
VERSION 3.2 081911 PAGE 1 OF 2 CHAIN OF CUSTODY FORM

FOUST_014064 eK

Exhibit 1.11

ALS
 

Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 36 of 40

 

 

CHAIN OF CUSTODY DOCUMENT TSCASEINUMBERS 2.
—JPRINT LEGIBLY AND USE BLACK OR BLUE INK] CHic— Plotinun— op!
2. NAME, TITLE, & ORGANIZATION OF RELEASER 3.LOCATION AND ADDRESS WHERE RECEIVED
VUesy mune Doer-F Huy o£

CanurTe OC  7Ssme

 

4, PHONE OF RELEASER ¢ 5. DESCRIPTION OF RECEIVING LOCATION
otfve

 

6. RELEASED BY MEANS OF
CIOWNERSHIP [IDISCOVERY [] COURT ORDER COTHER

 

 

7. CONTAINER EVIDENCE | 8. CONTAINER’ DESCRIPTION, MODEL NUMBER, SER, NO., IDENTIFYING MARKS,
ITEM NUMBER: - | CONDITION, TYPE [DESKTOP, LAPTOP, SERVER, HDD, CD, TAPE, ETC]

Dell Luspiron S60
Ole STHYBSZDODK QL

9. DEFAULT CUSTODIAN (PRIMARY USER OF CONTAINER) OR [MULTI CUSTODIAN] 10, SUBITEM COUNT

v on mM 5 CJ sINGLE = [CJMULTI

SS VUT ET MENS kell), Gl iar @ gw DSTO] UNSLU =SNN Noy MO = EVIDENCES NUMBER ja) ACSToU =a Mets W (Ol eu Menon Beer
ITEM NUM (SERIAL NUMBER) | [GUSTODIAN FOR MULTI] IMG METHOD | INITIAL San SERIAL

aolwK | @VPLR UMV

_| SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME]. [IMG SIZE (GB) | 5 CHAR OF MD5/ SHA‘

1 TR | Secre Batrrecula, 51 5102053045 I

ITEM NUM | (SERIAL NUMBER) | ee FOR MULTI: "| IMG/METHOD _| INITIAL DESTINATION SERIAL

 

 

   

     

 

 

 

SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.) | [FILENAME] IMG SIZE (GB) | 5 CHAR OF MD5/SHA1
/
ITEM NUM | (SERIAL NUMBER) | [CUSTODIAN FOR MULTI] IMG METHOD | INITIAL DESTINATION SERIAL

 

 

SIZE (GB) | (TYPE, MODEL, DESCRIPTION, MARKS, ETC.)| [FILENAME] | IMG SIZE (GB) | 5 GHAR OF MD5/ SHA1
/

 

 

 

 

LUAM, Bion 1G

14. NAME & ORGANIZATION OF RECIPIENT
3 ASO Ww RR yy Bemsa

 

12. Of RELEASER (VERIFY IDENTIFIGATION) 13. TIME/DATE RELEASED
a

 

15. SIGNATURE OF RECIPIENT

 

   

      

 

 

 

 

 

 

 

 

 

DATE AND TIME RELEASED BY REGEIVED BY ACTIVITY

NAME NAME
4 14a~ 04 nee Rerotn
Suson Ripel ny locy maweer
ORGANIZATION ie ORGANIZATION
- fon sr C)eneanics
~ of
VERSION 3,2 081911 PAGE 1 OF 2 CHAIN OF CUSTODY FORM

FOUST_014065
Exhibit 1.12

Pe
AL Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 37 of 40

% 990hL0 LSNOS

 

 

 

 

 

 

 

WdyOd AGOLSND AO NIVHO é40 +} 39Vd LL6L80 2’ NOISHSA
SYN LYNSIS ; ; SYN LVNOIS -
NOILVZINVD¥YO NOILVZINVDYO ie
wey | SWYN SINVN ee
| _ALIAILOV. ‘ $3 Ad GAAlIa03y aig AG G3SsSvaTsy |... AWILGNY Siva
eee ra pes! " v 10) ao) 8 "
INaldioa%: L aa AL Yao sen

LNAld)p3y 30 SYNLYNOIS “SL
> (Sw fe yy YJ lea 2 ll

ANAIdIO3Y 40. Nove a 2 aan ‘hh
Lif bi fh YUL {7

Q3Sva1au ced LLeb (NOWWOISILNAG! ASISSA) YASS 1SY 4O SYNLVYNOIS ‘ZL

 

 

 

 

/
LWHS /'SQW 40 YVHOS | (a) azis OWI | ESWWNaTIal 1 (Ola “SWHVN ‘NOLdINDSSq ISQOW"SdAL) | (a9) azis

 

TWIYSS NOWNILSSG TVILINI | GOHLSW SII | [WAN HOS NVIGOLSNO)| (YSaWAN TWINS) | WON WAL!

/
LVHS / SQW JO YVHO'S | (85) azIS OWI [SWYNS7I4] | COLA ‘SHYVW ‘NOWdIHOSSG “ISGOW ‘S4AL) | (89) azIs

 

 

WIAS NOLLVNILSSG TVILINE | GOHLEN ONT: (LIN HOS NVIGOUSHST | (SSASWAN TWIHaS) | WAN WALI

/
WHS / SGI SO YVHOS | (a5) SzIS OWI | TAWYNSTII COla"SHUVW NOWEINOSsd ISGOW “SdAL) | (a9) azis

 

 

  
 

 

 

 

GOHAN SIA: [MINN SOs NYIGOLSA)|\(SaaWinNn. AWIdaS) |) WON Wall
REE SVG MSSitN: SONECIAG zs eM C=) NEMA Tesh) Malo aelOr be rONeer=Isia0) BSR eine

LLINWT] +=AIONIsSO Woe a9 ag,

INVIGOLSNS LLIN] YO (HSNIVINOD 40 WaASN ANWAINd) NVIGOLSND LInvdsa ‘6
EMNU CS SYV HVS S\O

G1t AGH prwearys said dvprg B1-v5

i (ola Savi ‘do. ‘ddH woes ‘dOld v7) 'dOLNSaG] SdAL 'NOMIGNOD YagWNN WALI
‘Sv. ONIASILNSOI “ON ‘NaS ‘NSEWNN 1SdOW 'NOILdIYOS30 Y3NIVINOO “8 SJONACIAS HANIVINOO “2

  

   
 

 

LNNOO'WALIENS “OL
—~F5IOLACT

 

 

 

 

 

 

 

 

 

YSHLO[L] YadwO1NNOD—T ANSAOOSION] diIHSYSNMOL]
JO SNVAW AS CasvaTSY “9
8x30
NOILV9O7 SNIAISOSY JO NOI LAdHOSad "Ss /_ YaSWS7S4 30 sNoua yy
ADALNZ Yaved¥sHO
9%9L MO aire? YalHZlisanNt Aaraez3S
29 Amy SLBA’ Bri Saf
G3AIZOSY SYSHM SSINCAV GN NOIVOOT'S YASVATEY JO NOILVZINVOUO 8 ‘STIL SYN Zo
W Ow 17) d -aHD DINI 318 HO NOVTE 3SN GN ATEIDST LNIYd)—
YSENAN SSVO"L INAWNSOd AGOLSND JO NIVHO

 

 
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 38 of 40

ATTACHMENT A
PROPERTY TO BE SEARCHED
The property to be searched is the Platinum Express Devices, which are forensic images

of the devices identified in the chart below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Device Custodian/Location Device Description
ae eee

Dell desktop S/N:3HZYPLI1 Seagate HDD

un Pusher S/N:SVP4JYEB

002 Bacher HP 2000 notebook S/N:5LG3172JLJ HGST HDD
S/N:130323TE85 17490PGUUL

003 Lobby HP laptop S/N:5CG33461M6 HGST HDD
S/N:130707TM8414ZGODGAMS
Toshiba satellite S/N:5C149429Q Toshiba HDD

004 Charlotte Howard S/N:32MHSZBHS

F Gateway desktop S/N:DTGEPAA003320045C23000

005 Mechanic Office Scapate S er in Go

006 Justin Foust Gateway desktop S/N:DTGELAA001342073913000
Seagate HDD S/N:W2AYR3P7

007 Sharan Liens Toshiba satellite S/N:1C198514K Toshiba HDD
S/N:Y ILLSTUXSNI9ECA

008 Danny Lucas HP pavilion S/N:MXU2240D91 Hitachi HDD
S./n:JP294ON0282KZV
HP desktop S/N:MXX2390VS6 Seagate HDD

009 Don Green S/N-6VPKT9AX

010 —o HP 2000 laptop S/N:5CG349422H HGST HDD
S/N:131122TM84133THN731H

O11 Justin Foust — HP laptop S/N:5CB2164Z3P Seagate HDD

Personal S/N:S2WGCFS9

Dell Inspiron 560 ST:432ZDKQ1 Seagate HDD

012 Ryan Morgan S/N-OVPCRNMV

013 Don Green Seagate backup external HDD S/N: NASJMNW3

 

The Platinum Express Devices are currently located in the evidence room at the FBI
Headquarters in Oklahoma City, located at 3301 West Memorial Road, Oklahoma City,
Oklahoma 73134.

This warrant authorizes the forensic examination of the Platinum Express Devices for the

purpose of identifying the electronically stored information described in Attachment B.

20

cS
Ge
Case 5:18-mj-O0600-BMJ Document1 Filed 11/19/18 Page 39 of 40

ATTACHMENT B

l. All records contained on the Platinum Express Devices, described in Attachment
A, that relate to violations of 18 U.S.C. § 1343 and 18 U.S.C. § 1028A by Platinum Express and
Platinum Express employees and occurring after August 1, 2012, including:

a. Records and information relating to Platinum Express’s use of Oildex;

b. Records and information relating to Platinum Express invoices issued to COI and
Chesapeake Energy;

c. Records and information relating to payments made by COI and Chesapeake
Energy to Platinum Express;

d. Records and information relating to services performed by Platinum Express for
COI and Chesapeake Energy;

e. Records and information relating to Platinum Express payroll;

f. Records and information related to the authorized or unauthorized use of Platinum
Express credit cards;

g. Records and information relating to the purported break-in of the Platinum
Express office on or about September 17, 2017; and

h. Records and information relating to Platinum Express surveillance cameras.

2. Evidence of user attribution showing who used or owned the Platinum Express
Device at the time the things described in this warrant were created, edited, or deleted, such as
logs, phonebooks, saved usernames and passwords, documents, and browsing history.

3. Records evidencing the use of the Internet to communicate with Oildex,
including:

a. records of Internet Protocol addresses used; and

21
Case 5:18-mj-O0600-BMJ Document 1 Filed 11/19/18 Page 40 of 40

b. records of Internet activity, including firewall logs, caches, browser history and
cookies, “bookmarked” or “favorite” web pages, search terms that the user
entered into any Internet search engine, and records of user-typed web addresses.

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.

2
